Citation Nr: 0405427	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  01-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for status post left 
radical nephrectomy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from August 1991 to August 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Los 
Angeles, California, which denied service connection for 
status post left radical nephrectomy.

This appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence received in February 2004, the veteran 
requested a Travel Board hearing.  He has not been afforded 
such a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the AOJ for the following development:

1.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board at the AOJ.

2.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the AOJ.  The best evidence would be a 
reasoned medical opinion that the 
manifestations noted in 1997 were 
indicative of renal cell carcinoma and/or 
a reasoned medical opinion that based on 
the size and type of carcinoma, such 
would have been present during active 
duty.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


